31 So. 3d 267 (2010)
Willie BOYD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4542.
District Court of Appeal of Florida, Fourth District.
March 24, 2010.
Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
GERBER, J.
Willie Boyd (the "defendant") appeals the circuit court's revocation of his probation and his resulting twelve-year prison sentence. The defendant argues that the state did not present sufficient evidence that his alleged violations of failing to report to his probation officer and changing his residence without his probation officer's consent were willful and substantial. Specifically, the defendant contends that his assigned "residence" was beneath a *268 bridge, and he was forced to move when the Department of Transportation posted a "no trespassing" sign at the bridge.
Based on our review of the record, we agree with the defendant's argument. See Williams v. State, 896 So. 2d 805, 806-07 (Fla. 4th DCA 2005) (state failed to present sufficient evidence to demonstrate defendant's probation violations for changing residence without consent and failing to report were willful and substantial where defendant was living on the street and his homelessness was not intentional). We reverse and remand with directions to: (1) dismiss the violations of probation, and (2) reinstate the defendant's probation.
Reversed and remanded.
TAYLOR and LEVINE, JJ., concur.